Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Ewing Insurance Services, Inc. and Charles            Appeal from the 200th District Court of
Candler, Appellants                                   Travis County, Texas (Tr. Ct. No. D-1-GN-
                                                      18-003251). Opinion delivered by Chief
No. 06-18-00090-CV         v.                         Justice Morriss, Justice Burgess and Justice
                                                      Stevens participating.
Texas Independent Automobile Dealers
Association, and Juan Sabillon and Brent
Rhodes, Individually, Appellees



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse and remand the judgment of the trial court only as to
Ewing’s claims for negligent misrepresentation. We affirm the remainder of the trial court’s
judgment.
       We further order that each party shall bear it’s own costs of appeal.


                                                       RENDERED APRIL 12, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk